DISMISS and Opinion Filed December 7, 2018




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00565-CV

            VERNAESHA COMPTON AND SHEILA COMPTON, Appellants
                                  V.
                   DALLAS HOUSING AUTHORITY, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-01611-D

                             MEMORANDUM OPINION
                         Before Justices Francis, Stoddart, and Schenck
                                  Opinion by Justice Francis
       This is an appeal from the trial court’s judgment in a forcible detainer action. Appellants

were cautioned on October 18, 2018 that the appeal would be dismissed unless they filed their

brief within ten days, but they have failed to file their brief. See TEX. R. APP. P. 38.8(a)(1).

Accordingly, we dismiss the appeal. See id. 38.8(a)(1), 42.3(b), (c).




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE


180565F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 VERNAESHA COMPTON AND SHEILA                     On Appeal from the County Court at Law
 COMPTON, Appellants                              No. 4, Dallas County, Texas
                                                  Trial Court Cause No. CC-18-01611-D.
 No. 05-18-00565-CV       V.                      Opinion delivered by Justice Francis.
                                                  Justices Stoddart and Schenck participating.
 DALLAS HOUSING AUTHORITY,
 Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered December 7, 2018.




                                            –2–